* Corpus Juris-Cyc. References: Bastards, 7CJ, section 123, p. 992, n. 30.
Della Hickman, a single woman, instituted bastardy proceedings against appellant, alleging that he was the father of a child to which she had given birth. The cause was submitted to a jury, which found against appellant, and awarded a verdict of two thousand one hundred and sixty dollars, recommending that it be paid *Page 758 
monthly, upon which verdict judgment was rendered by the court. The child in question was born in October, 1927. Upon the trial, the court admitted testimony, over appellant's objection, that prosecutrix had formerly given birth to a child in 1925; that appellant was also the father of the other child; and that appellant or his father, for him, had effected a compromise settlement in that matter.
The admission of this testimony is assigned as error. It is a well-established rule that former acts of sexual intercourse in such cases are admitted for the purpose of showing a familiarity between the parties, making the act alleged by the prosecution more probable. 1 Wigmore, section 398. Other error is assigned, but it is without merit.
The judgment of the court below is affirmed.
Affirmed.